Citation Nr: 0406496	
Decision Date: 03/11/04    Archive Date: 03/19/04	

DOCKET NO.  96-20 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana




THE ISSUE

Entitlement to service connection for left eye disability, 
characterized as a detached left retina and its residuals.



REPRESENTATION

Appellant represented by:  Franklin J. Foil, Attorney



WITNESSES AT HEARINGS ON APPEAL

The appellant and MAS  


ATTORNEY FOR THE BOARD

J. Johnston, Counsel  



INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
August 1977 to February 1978.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which found that the 
veteran had failed to submit new and material evidence 
sufficient to reopen a claim for service connection for left 
eye disability.  

In March 1998, the Board found that the veteran had submitted 
new and material evidence, reopened this claim, and remanded 
the case for additional development.  Following that 
development, the Board issued a decision in December 1999 
which denied the veteran's claim for service connection for 
left eye disability.  In July 2001, the US Court of Appeals 
for Veterans Claims issued a memorandum decision which 
vacated and remanded the Board's December 1999 decision.  

In August 2002, the Board remanded the case to seek another 
VA medical opinion which answered questions presented in this 
appeal.  That examination was conducted in March 2003.  In 
May 2003, pursuant to the veteran's request, the case was 
again remanded so that the veteran could be provided a Travel 
Board hearing at the RO.  That hearing was conducted in 
July 2003.  The veteran had previously been provided hearings 
on this issue conducted at the RO in April 1995 and a 
previous Travel Board hearing in January 1998.  The case is 
now ready for appellate review.  




FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the pending appeal has been requested or 
obtained.  

2.  The evidence demonstrating that the veteran sustained a 
detached left retina during active service is in relative 
equipoise.  



CONCLUSION OF LAW

A detached left retina, with permanent residuals, was 
incurred in active military service.  38 U.S.C.A. §§ 1111, 
1131, 1153, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The VCAA 
provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims, and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.  

This claim was filed (and denied in the rating action on 
appeal) in 1995, prior to enactment of VCAA.  This claim, 
however, has been remanded for additional development and for 
a hearing before the undersigned during its pendency.  
Additionally, following passage of VCAA, the veteran was 
notified of the duties to assist and notify contained in VCAA 
in correspondence posted in August and December 2002.  It 
is apparent that all evidence relevant to this claim has been 
collected for review.  

In February 2003, the veteran wrote that all doctor and 
hospital records had previously been submitted and the only 
additional treatment he had received had been with VA.  
Relevant historical private treatment records, dating back to 
the relevant period of time in this appeal, are on file and 
there is no evidence of record nor does the veteran contend 
that there remains any additional records which are 
uncollected for review.  Pursuant to Board remand, the 
veteran was provided a VA examination of his eyes in 
November 1998.  Pursuant to subsequent Board remand, the 
veteran was again provided with a VA examination with a 
request for opinions consistent with 38 U.S.C.A. 
§ 5102A(d)(2) in March 2003.  The Board finds that the 
appellant has been informed of the evidence which he must 
present and the evidence which VA would collect on his 
behalf, and that the duties to assist and notify under VCAA 
have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  

A history of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone, 
as distinguished from accepted medical principles, or on 
history alone, without regard to clinical factors pertinent 
to the basic character, origin and development of such injury 
or disease.  They should be based on thorough analysis of the 
evidentiary showing, and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the disability.  Aggravation 
may not be conceded where the disability underwent 
no increase in severity during service on the basis of all of 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).  

Analysis:  The question presented in this appeal is whether 
the veteran incurred or aggravated a left eye disability, 
specifically a detached left retina, during a period of 
active duty from August 1977 to February 1978.  There is 
evidence of a left eye injury prior to military service.  In 
November 1975, the veteran was seen after being struck in the 
left eye with a finger.  The eye was red with much 
photophobia.  Conjunctival irritation was initially 
identified, and the injury was later referred to as traumatic 
conjunctivitis.  The veteran continued to have complaints in 
December 1975, and, in February 1976, he complained of 
multiple spots with portions of vision loss.  

A preinduction service examination in January 1977 noted 
uncorrected vision of 20/40 right and 20/50 left.  A 
subsequent military examination from August 1977, the month 
of the veteran's entry onto active service, contains results 
which are unclear and which have been a matter of contention 
during the lengthy pendency of this appeal.  This document 
was the subject of a report of a private document examiner in 
December 1997, and was also discussed by a private document 
examiner at the time of the veteran's most recent Travel 
Board hearing in July 2003.  That this document was altered 
is without dispute, and needs no document examiner to verify.  
The question presented is not whether the document was 
altered, but by whom was it altered, and for what purpose.  
Facially, this document reported the veteran's uncorrected 
vision as 20/40 right and 20/200 left in blue ink, the ink 
used for most of the remainder of the ocular examination.  
Superimposed upon this blue ink are notations in black ink of 
20/30 right and 20/40 left.  The only other black ink on this 
form appears to have been values entered with respect to 
vision correction.  

At service separation in February 1978, the veteran's vision 
was recorded as 20/50 right and 20/200 left and there was no 
testing for corrected vision nor any other comments with 
respect to the veteran's left eye.  

In August 1994, a private eye specialist wrote that he had 
seen the veteran in 1981, some three years after the veteran 
was separated from service.  At that time, this doctor found 
the veteran to have extremely poor left eye vision of only 
"count fingers" with evidence of "an old, longstanding 
retinal detachment which had apparently been present for 
quite some time."  There was evidence of "traumatic 
retinopathy."  The veteran had informed this doctor of his 
preservice eye injury.  The doctor wrote that his military 
examinations revealed a progressive loss of left eye vision.  
He also wrote that, although he saw no mention of any retinal 
problems diagnosed in service, the veteran's eyes or pupils 
had not been dilated during any examination and that he may 
have had an actual peripheral detachment during service which 
went undiagnosed over a period of time.  He stated that the 
veteran's "symptoms definitely stem from his initial loss of 
vision, as noted in his military records."  This doctor 
concluded that the veteran's retinal detachment occurred some 
"years" prior to his initial examination in 1981.  

It is noteworthy that at the time of the veteran's initial 
claim, which is prior to the period of this appeal, there was 
only a claim for residuals of a left eye injury without 
reference to any left retinal detachment.  With respect only 
to a left eye injury, the evidence only showed such injury 
prior to service as no actual left eye injury is documented 
at any time during active military service.  The Board first 
denied the claim on that basis in August 1990.  

In November 1998, the veteran was provided a VA examination.  
The veteran's claims folder was reviewed and it was noted 
that the entrance eye examination in August 1997 showed "the 
macular area odd coloring."  It was noted that the eye 
examination included a prescription to improve the veteran's 
bilateral vision for myopia and astigmatism.  The separation 
examination of February 1978 showed uncorrected distance 
vision in the right eye of 20/50 and the left eye of 20/200.  
Refraction for best corrected vision was not done and this 
doctor opined that had it been done, the veteran's visual 
acuity could have been corrected to within normal limits.  In 
the mid-1980's, the veteran underwent a surgical repair of a 
detached left eye retina with lensectomy.  This physician 
concluded that the record showed that the veteran had myopia 
and astigmatism in both eyes "before, during and after 
service," and there was no evidence to show that these 
problems increased in severity during service.  He noted that 
the veteran's left eye was more myopic than the right eye.  
He also wrote that retinal detachments might occur 
spontaneously with no obvious trauma.  He opined that the 
retinal detachment occurred in the veteran approximately 
"six years after discharge from service" and it could not 
be related directly or indirectly to any activity during 
service.  

In March 2003, the veteran was provided another VA 
examination with review of the claims folder.  The doctor 
began his report with a comment that a detailed history 
regarding left eye symptoms and injuries after an elapsed 
period of 26 years was of little benefit in enabling the 
examiner to make a clear determination of the veteran's 
status.  Upon examination and review of the evidence, this 
doctor opined that the left retinal detachment was either not 
present at the time of the veteran's entry into active duty 
or was an occult detachment that had not yet affected the 
veteran's measurable visual acuity.  He noted that the first 
diagnosis of the retinal detachment was in 1981.  He opined 
that, because left eye disability did not exist prior to 
service, it was unlikely that it underwent any chronic 
increase in severity beyond normal progress during service.  
It was his opinion that the detached left eye retina had its 
onset following the appellant's period of active duty.  He 
also explained that a retinal detachment confined to the 
retinal periphery, with no macular involvement, could be 
corrected to 20/20.  He explained that it would require a 
thorough dilated fundus examination to make a diagnosis under 
these conditions.  He was unable to reconcile somewhat 
conflicting prior medical statements and reported that a 
determination of the duration of the retinal detachment was 
quite difficult to date with accuracy.  The veteran's retinal 
detachment could have developed "within weeks, months or 
years."  With respect to the entries made in the ocular 
examination performed at service entrance in August 1977, it 
was his opinion that the alterations made in that document 
likely represented notation of the veteran's corrected vision 
in the same place that uncorrected vision had been recorded.  
Finally, this doctor opined that the August 1977 notations of 
corrected vision to 20/25 for the right eye and 20/20 for the 
left eye were likely "inaccurate."  

The Board has reviewed in detail and considered the veteran's 
testimony in hearings performed at the RO in April 1995, and 
by the undersigned Veterans Law Judges in January 1998 and 
July 2003.  The veteran testified that although his left eye 
was injured prior to service, he did not sustain a 
significant left eye loss of vision until active duty and 
that this visual loss was of a sudden onset and unrelated to 
any particular trauma or injury during service.  He has 
pointed out that although he may have been tested for best 
corrected vision, he was at no time during active service 
provided corrective lenses or glasses.  He has also argued 
that the changes made on his August 1977 entrance eye 
examination were done somehow to prejudice a finding that he 
sustained left eye disability during service.  

Historically, the veteran's initial claim for left eye 
disability, without reference to or evidence of any retinal 
detachment, was denied on the basis that any left eye injury 
shown had occurred prior to service and no aggravation or 
permanent increase in severity was demonstrated during 
service.  The veteran's current reopened claim for left eye 
disability has thereafter been denied essentially on the 
basis that myopia and astigmatism are not disabilities for VA 
compensation purposes, and because no left retinal detachment 
was shown during service, it must have occurred after 
service.  

There is little or no discussion in past decisions of the 
presumptions of sound condition and aggravation which must be 
considered in evaluating this claim.  With respect to a left 
eye injury, there is clear notation of a left eye injury 
prior to service at the time of examination for service, so 
the presumption of sound condition for a left eye injury 
would not apply.  There is, however, not a notation at 
service entrance of a left retinal detachment, although the 
preservice injury and later retinal detachment may be 
causally related.  Accordingly, although a left eye injury 
was documented at service entrance, a left retinal detachment 
was not.  For purposes of a left retinal detachment, the 
veteran must be presumed to have been in sound condition at 
the time he was enlisted for service.  No retinal detachment, 
however, is documented or identified at any time during 
service.  

The question of aggravation with respect to the veteran's 
left eye presents a difficult analysis which depends upon how 
the August 1977 entrance eye examination is evaluated.  If 
the veteran's uncorrected left eye vision was 20/200 at 
entrance and remained 20/200 at separation, it would be 
difficult to conclude that there had been a permanent 
increase in severity of left eye disability during service.  
If, on the other hand, the veteran's uncorrected left eye 
vision was 20/40 at entrance and 20/200 at separation, it 
would appear that there was a permanent increase in severity 
of left eye disability, assuming that this significant loss 
of visual acuity was attributable to disability other than 
myopia and/or astigmatism which are not disabilities for VA 
compensation purposes.  

Based upon a thorough review of the evidence and opinions on 
file, the Board concludes that the veteran's progression to 
20/200 by service separation was not merely a significant 
advance in myopia and/or astigmatism because such increase in 
so short a period for a single eye is unlikely, especially 
when compared to more ordinary progression documented for the 
veteran's right eye.  

Based upon careful consideration of all of the competent 
clinical evidence on file, the Board concludes that the most 
likely factual progression of events was that the veteran 
sustained a left eye injury prior to service which either 
caused or made him predisposed to have an occult detachment 
which was not diagnosed at any time before or during military 
service.  Although the veteran has argued that he had been 
informed that vision cannot be corrected for an eye with a 
detached retina, the clinical opinions on file demonstrate 
that vision can be corrected on an eye with an occult 
detachment or with retinal detachment confined to the retinal 
periphery, not involving the macula.  That is, the veteran 
likely had or was predisposed to have an occult left retinal 
detachment prior to service and, by 1981, three years after 
service, a doctor found that he already had an old, 
longstanding retinal detachment.  This doctor further stated 
that the veteran's symptoms definitely stemmed from his 
initial loss of vision as noted in his military records.  The 
question presented then is simply when the left retinal 
detachment occurred.  

In consideration of the presumptions of sound condition and 
of aggravation and the veteran's testimony that he sustained 
a sudden and significant loss of left eye vision during 
service which continued until the left retinal detachment was 
first identified in 1981, the Board finds that an award of 
service connection for a left retinal detachment and its 
residuals is warranted based upon an equipoise of the 
evidence on file.  Although no left eye trauma is documented 
during service, the clinical evidence explains that a retinal 
detachment can occur spontaneously and does not require 
trauma.  Although the November 1998 VA examiner concluded 
that the retinal detachment occurred approximately six years 
after service, this opinion is outweighed by a private 
physician's findings of an old, longstanding detachment in 
1981, only three years after service.  Although the 
March 2003 VA examiner opined that the detachment occurred 
after service, he provided no clear explanation for this 
conclusion, and his opinion did not include considerations of 
the presumptions required by law and regulation.  

Although document examiners provided their opinions with 
respect to alterations made in the veteran's August 1977 
entrance examination in a December 1997 statement and in 
testimony in the July 2003 hearing, these statements only 
corroborate the obvious fact that the document in question 
was written upon in both blue and black ink and likely by 
different individuals.  Although the veteran may have had 
20/200 uncorrected vision at enlistment, this document also 
records that uncorrected left eye vision was 20/40 at that 
time, and this is rather consistent with the notation of 
20/50 uncorrected left eye vision some eight months earlier 
at the time of the January 1977 preinduction examination.  
Additionally, it is clear from the evidence on file that the 
veteran did not have a thorough dilated fundus examination at 
any time during service which might have positively 
identified a detached retina.  Additionally, at service 
separation in February 1978, although left uncorrected vision 
was documented as 20/200, there was no testing for corrected 
vision which might also have corroborated the detached left 
retina-correction to acceptable levels would not have been 
likely possible, if the retina had by then become detached or 
extended beyond the retinal periphery.  

An "old, longstanding" detached left retina was first 
diagnosed in 1981, some three years after service.  Findings 
of 20/200 uncorrected left eye vision during service do not 
appear to be solely attributable to myopia and/or astigmatism 
(especially when compared to right eye testing values), and 
appear to be consistent with a left retinal detachment.  Such 
detachment may have gone undiscovered during service in the 
absence of any thorough dilated fundus examination.  While a 
pre-service left eye injury was noted at entrance, no left 
retinal detachment was so noted, so the veteran must be 
presumed to have been without such detachment at enlistment.  
While there is obvious debate as to uncorrected (and 
corrected) left eye vision at enlistment, left eye 
uncorrected vision at separation was undebatably 20/200, and 
this creates a presumption of aggravation, beyond mere myopia 
and/or astigmatism, for retinal detachment to have occurred 
during service.  

The Board concludes that the veteran had a left eye injury 
prior to service which predisposed him to have a left retinal 
detachment and that this detachment actually occurred, as 
likely as not, during the period of the veteran's active 
military service, and service connection is warranted, on the 
basis of aggravation, for a detached left eye retina and it's 
residuals.  Service connection, however, is not warranted for 
simple astigmatism and/or myopia of either eye, although the 
clinical evidence clearly indicates that significantly 
decreased left eye vision is principally attributable to the 
retinal detachment.  





ORDER

Entitlement to service connection for a left eye retinal 
detachment and its residuals is granted.  





			
	WAYNE M. BRAEUER		ROBERT P. REGAN
	Veterans Law Judge		Veterans Law Judge
	Board of Veterans' Appeals		Board of Veterans' Appeals



	                         
___________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



